PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/119,889
Filing Date: 18 Aug 2016
Appellant(s): LARDER et al.



__________________
Patrick J. Burns, Reg. No. 73,687
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 06/01/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant has argued as follows:

a) The rejection of claims 1-7, 10-11, and 16 under 35 U.S.C. §101 fails because the Examiner has not made a prima facie case that the claims are directed to an abstract idea.

Appellant clearly claims the method step of “performing prioritized preventative maintenance.” Even, assuming arguendo, that limitations in claim 1 define mental steps not otherwise patent eligible, it is not reasonable to come to any conclusion other that “performing prioritized preventative maintenance” is not a mental step “that could be performed in the mind alone,” as stated by the Examiner. Appellant clearly claims the step of performing the maintenance on the air-conditioning packs, wherein the performed maintenance addresses the divergence defined earlier in the process. Such performing maintenance, as claimed, clearly cannot be a mental step, and for this reason the Examiner’s arguments must fail. For example, Appellant does not claim “considering” performing preventative maintenance, “thinking” of performing preventative maintenance, “comparing” whether preventative maintenance should be performed, or “determining” whether preventative maintenance should be performed. In addresses the divergence. The claim not only calls for performing the maintenance, but also performing it such that the divergence is addressed. (See Appeal Brief, pp. 11)
The err in the Examiner’s assertion only becomes clearer in further review of the Non-final office action. The Examine continues by stating “[a] person could further compare a selected flow data, potentially using a paper and pencil to determine relevant performance issues.” Id. at p. 6. This statement is a red herring argument the Examiner uses to distract from the fact the Examiner does not address the performing maintenance step in discussing the “mental processes.” The Examiner further claims “the method does not improve the functioning of an air conditioning itself nor does it apply the abstract idea with or by the use of a particular machine.” Id. at pp. 6-7. This is simply incorrect; the claims clearly improve the functioning of the air-conditioning packs, by performing maintenance, wherein the performed maintenance addresses the divergence between the flow data (related to an outlet temperature of the air-conditioning packs) from the two air-conditioning packs. Furthermore, the claims clearly apply the claimed method steps (the “abstract idea” as stated by the Examiner, though not agreed to by the Appellant), by use of an entity that performs the maintenance.
In contrast to the Examiner’s assertions, claim 1 claims an application of the relationship, wherein, at a minimum, there is a determining of a performance of the air-condition system, and performing prioritized preventative maintenance on one of the at least two air-condition packs based on the performance determination and wherein the performed preventative maintenance addresses the divergence. (See Appeal Brief, pp. 11)
Vanda because the Examiner overlooks that claim 1 does not claim the relationship between the transmitting flow data, comparing the flow data, determining the performance determination, and providing indication, but rather claims the application of that relationship with at least the limitation to performing maintenance based on the earlier method steps. As claim 1 is not “directed to” an abstract idea, the claim is patent-eligible and there is no need to proceed to step two of the analysis. See Enfish, at 1336.
As the Examiner’s “directed to” inquiry fails to establish a prima facie case that the claims are directed to an abstract idea, the rejection is erroneous. Reversal of the Examiner's rejection is respectfully requested. Appellants respectfully request withdrawal of the rejection of claims 1-7, 10-11, and 16 based on §101.” (See Appeal Brief, pp. 12)

(b) The rejection of claims 12-15 and 17 under 35 U.S.C. §101 fails because the Examiner has not made a prima facie case that the claims are directed to an abstract idea.
The Examiner fails to meaningfully complete the “directed to” inquiry and describes the claims at a high level of abstraction untethered from the language of the claims.
The rejection relies on the same arguments applied to claim 1 and discussed above under heading 1(a). As stated herein, the Examiner’s assertion that performing maintenance is a mental step is unsupportable by USPTO practice and case law. The Examiner’s assertion the claims recite an abstract idea is incorrect in light of the Federal Circuit’s holding in Vanda because the Examiner overlooks that claim 12 does not claim the relationship between the transmitting flow data, comparing the flow data, determining the performance determination, and providing indication, but rather application of that relationship with at least the limitation to performing maintenance based on the earlier method steps. As claim 12 is not “directed to” an abstract idea, the claim is patent-eligible and there is no need to proceed to step two of the analysis. See Enfish, at 1336.
As the Examiner’s “directed to” inquiry fails to establish a prima facie case that the claims are directed to an abstract idea, the rejection is erroneous. Reversal of the Examiner's rejection is respectfully requested. Appellants respectfully request withdrawal of the rejection of claims 12-15 and 17 based on §101. (See Appeal Brief, pp. 12)

Examiner’s Response:
Similar to the argument made in the Office Action, Under Revised Step 2A, first prong, the independent claims (1 and 12) are found to recite a judicial exception within the category of mental processes (“…comparing, determining, providing, and performing priority to addresses the divergence”). The steps are a mental process because a person could read the flow data from a sensor and perform prioritized preventive maintenance in order to address divergence or discrepancies. A person could further compare data using a paper and pencil to determine relevant combinations of threshold. The specification merely states that the data (i.e. flow data) is being gathered simply to determine an overall performance of an air-conditioning system in manner maintenance on such air-conditioning system may be prioritized and scheduled (See Specification of the Application page 15:25-30). Accordingly collecting data to have maintenance on such air-conditioning system prioritized and scheduled has been interpreted as within the realm of abstract ideas. Most obviously, limiting the claims to performing maintenance, wherein the performed maintenance addresses the divergence between the flow data without explicitly reciting steps of addressing the divergence (i.e. which can be done manually by human) is, without more, insufficient to transform the claim to patent eligible applications of the abstract idea at their core. Having that 
Under Step 2B, the independent claims do not include additional elements that amount to significantly more than the judicial exception because although the independent claims recite a technological environment and field of use that includes a sensor (i.e. of-the-shelf generic sensor), the method does not improve the functioning of a system itself nor does it apply the abstract idea with or by the use of a particular machine. The method could be performed by any system having functions to gather information about flow data and possible values for the threshold, and determine performance based on the comparison and prioritize maintenance to address any divergence or discrepancies. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim as now recited, is not directed to any other improvement in the technology.
Regarding the dependent claims, claims 2-7, 10-11 and 13-17 recite additional mental steps of comparing, determining and indicating of performance. These additional mental steps do limit the mental steps of the parent claims, but are mental steps for the same reasons. These claims do not 




For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ISAAC T TECKLU/Primary Examiner, Art Unit 2193                                                                                                                                                                                                        
Conferees:
Chat C. Do
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

Wei Y. Zhen
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.